United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SCHANEIQUA MARIE WRIGHT

v. CIVIL ACTION NO. 3:19-CV-2176-S

07 OGG 80 UG

C.R. BARD INCORPORATED, et al.
SECOND AMENDED NOTICE OF TRIAL SETTING AND ORDER

The Court amends its October 30, 2020 Amended Notice of Special Trial Setting and
Order [ECF NO. 142] as follows:

1. This case is set for jury trial on the Court’s three-week docket beginning
April 28, 2021 (the “Trial Setting”). Trial may commence any time during this three-week
docket. [f the case is not reached at this setting, it will be reset after considering input from the
parties. Reset or continuance of the Trial Setting does not alter the deadlines in this Order
unless expressly provided by court order.

2.: The parties shall file all pretrial materials 30 days before the Trial Setting.
Failure to timely file pretrial materials may result in dismissal for want of prosecution. Pretrial
materials shall include the following:

a. Pretrial order pursuant to LR 16.4;

b. Exhibit lists and witness lists pursuant to LR 26.2 and FRCP 26(a)(3).
Witness lists should include a brief summary of the substance of
anticipated testimony (not just a designation of subject area) and the
likelihood of testimony at trial. Exhibit lists must include any materials to
be shown to the jury, including demonstrative aids;

c. Proposed jury charge or proposed findings of fact and conclusions of law.
Such documents shall be both e-filed and emailed in “Word” format to
Scholer_ Orders@txnd.uscourts.gov. Any objections to the proposed jury
charge shall be filed no later than 5 days before the final pretrial
conference. Objections not so disclosed are waived unless excused by the
Court for good cause;

 

 
d. Motions in limine;
e, Requested voir dire questions.

The deadlines for deposition designations and objections thereto are stayed pending further order
from the Court.

3, The pretrial conference shall be held on March 29, 2021, at 1:00 p.m. Lead
counsel must attend, The parties shall be prepared to address all exhibits, witnesses, deposition
excerpts, motions in limine, trial briefs, requested voir dire questions, and any objections to such
filings. The Court expects the parties to have conferred and reach agreement where possible
prior to the final trial conference. The parties shall bring their proposed exhibits labeled as
required by LR 26.2(a),

SO ORDERED.

SIGNED February 8, 2021.

    

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
